Detailed Action
This is the first office action on the merits for US application number 17/127,271.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of species f), Figs. 39-50 in the reply filed on October 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant indicated that claims 1-20 read on the elected species.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/782,724 and 13/963,720, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 13/782,724 and 13/963,720 fail to provide adequate support for at least the first endplate pivoting at the link as provided by claims 18-20. Accordingly, claim 18-20 are considered as of October 16, 2015.

Claim Objections
Claim(s) 1 and 18 is/are objected to because of the following informalities:  
Claim 1 line 4 should read “a frame having a longitudinal axis[[,]] and having a ramped surface”.  
Claim 18 line 1 should read “A method of separating bones of a joint, the method comprising:”.
Claim 18 line 3 should read “a frame having a longitudinal axis[[,]] and having at least one ramped surface;”.
Claim 20 should read “an open position”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recites/recite the limitation "the at least one ramped surface of the frame" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the 
Claim(s) 1 is/are unclear with regards to “a longitudinal axis of the frame” in line 7 relative to the “a longitudinal axis” of line 4. Examiner is interpreting this as referring to, and suggests amending as, “when the first endplate moves relative to the frame in a direction along [[a]]the longitudinal axis of the frame”.
Claim(s) 1 recites/recite the limitation "the intervertebral implant in the intervertebral space" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “positioning the intervertebral spacer in [[the]]an intervertebral space between the first and second bones”.
Claim(s) 15 is/are unclear with regards to the endplate of the frame includes at least two ramped surfaces in line 1 and if such is intended to refer to the first endplate or the second endplate of claim 1, is unclear as to how ‘the endplate’ is considered ‘of the frame’, if the ‘at least two ramped surfaces’ are intended to refer to or be in addition to any of the ramped surfaces of claim 1. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 15 is/are unclear with regards to the ramped surface of the first endplate in line 2 and if this is intended to refer to the similar terms of claim 1 or those of claim 15 line 1. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 15 recites/recite the limitation " the at least two ramped surfaces of the frame" in line 3 and is unclear as to if these intended to refer to or be in addition to any of the ramped surfaces of claim 1 or claim 15 lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 15 is/are unclear with regards to the endplate in lines 3-4 and if such is intended to refer to the first endplate or the second endplate of claim 1. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 15 is/are unclear with regards to the at least one first endplate in lines 4-5 and if such is intended to refer to the first endplate of claim 1 or the endplate of lines 3-4. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 15 recites/recite the limitation "the at least one frame ramped surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 18 recites/recite the limitation "the first ramped surface" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the at least one ramped surface of the first endplate slides along the at least one ramped surface of the frame”.
Claim(s) 2-14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmatier et al. (US 2013/0158664, hereinafter “Palmatier”).
As to claim 1, Palmatier discloses a method (Figs. 1-16 and 22-28) capable of use for stabilizing adjacent vertebrae (Figs. 14-16, ¶s 78-81, 107, and 109) comprising: accessing an area between adjacent vertebrae (¶s 78, 79, and 107); providing an intervertebral spacer (840, Figs. 1-16 and 22-28) having: a frame (858) having a longitudinal axis (horizontal as shown in Fig. 26) and having a ramped surface; a first endplate (846) capable of engaging a first bone (Figs. 15 and 16) and having a ramped surface (70, 76, Figs. 1 and 3, ¶50) in contact with the ramped surface of the frame (Figs. 1-6, 24, and 25, ¶s 50, 81, and 107), whereby when the first endplate moves relative to the frame in a direction along the longitudinal axis of the frame, the ramped surface of the first endplate interacts with the ramped surface of the frame to move the first end plate vertically away from the frame to open the intervertebral spacer (Figs. 1-6, 24, and 25, ¶s 50, 81, and 107); a second endplate (848) capable of engaging a second bone adjacent the first bone (Figs. 15 and 16); a link (902) longitudinally capable of moving with respect to the frame (Figs. 24-26) and pivotally coupled to the first endplate to longitudinally move the first endplate (Figs. 24-26); and an actuating screw (902) connected to the link (via the frame, Figs. 24-26) and capable of moving the link longitudinally (Figs. 24-26, ¶s 108 and 109); and positioning the intervertebral spacer in an intervertebral space (Figs. 14 and 15, ¶s 80 and 107) between the first and second bones (Figs. 14 and 15, ¶s 80 and 107); and actuating the actuating screw to move the link longitudinally thereby moving the first endplate vertically to expand the spacer (Fig. 16, ¶s 81 and 107). 
As to claim 2, Palmatier discloses that the first end plate is capable of moving from a collapsed position (Figs. 1, 3, 5, 15, and 26) to an open position (Figs. 2, 4, 6, 16, 24, and 25), wherein the step of actuating screw includes moving a distal end of the spacer vertically from the collapsed position to the open position (Figs. 2, 4, 6, 16, 24, and 25). 
As to claim 16, Palmatier discloses that the first endplate comprises one or more projections (Figs. 14-16 and 22-27) capable of engaging the first bone when the spacer is positioned between the first and second bones (Figs. 15 and 16).

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flower et al. (US 2014/0257484, hereinafter “Flower”).
As to claim 18, Flower discloses a method of separating bones of a joint (Figs. 1-21), the method comprising: inserting a spacer between bones of the joint (Figs. 1 and 2), the spacer including: a frame (206, 208) having a longitudinal axis (horizontal as shown in Fig. 5) and having at least one ramped surface (Figs. 15 and 16); a first endplate (202) capable of engaging a first bone of the joint (Figs. 1 and 2) and having at least one ramped surface (Figs. 5-8 and 10-13) capable of mating with the at least one ramped surface of the frame Figs. 5-8, whereby when the first endplate is moved relative to the frame in a direction along the frame longitudinal axis, at least one end of the first endplate is moved in a direction away from the frame to open the spacer (Figs. 1-8); a second endplate (204) capable of engaging a second bone of the joint (Figs. 1 and 2); a link (254) capable of moving with respect to the frame (Figs. 3, 4, 5, and 7), the link having a projection (278, Figs. 3, 4, 10, and 19A-19C) capable of pivotally engaging with the first endplate (portions 240, Figs. 3, 4, and 10) to thereby move the first endplate along the frame longitudinal axis when the link is moved with respect to the frame (Figs. 3, 4, and 10); and an actuating screw (210) capable of moving with respect to the frame (Figs. 3, 4, 6, 8, and 10) and connected to the link (via the endplate, Figs. 3, 4, and 10) to cause movement of the link when the actuating screw is moved with respect to the frame (Figs. 3, 4, and 10, ¶s 67 and 68); actuating the actuating screw to cause the link to move and thereby displace the first and second endplate (Figs. 3, 4, and 10, ¶s 67 and 68), wherein the at least one ramped surface of the first endplate slides along the at least one ramped surface of the frame to cause at least one end of the first endplate to move in a direction away from the frame while the opposite end of the first endplate pivots at the link (Figs. 3-5, 7, and 10, ¶s 67 and 68). 
As to claim 19, Flower discloses the first endplate pivots about a pivot pin (278) coupling the link and the first endplate (Figs. 3, 4, and 10, ¶107). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmatier.
As to claim 3, Palmatier discloses the invention of claim 1 as well as the spacer capable of moving from a collapsed position (Figs. 1, 3, 5, 15, and 26) to an open position (Figs. 2, 4, 6, 16, 24, and 25), wherein, in the open position, the spacer has a lordotic angle (Figs. 2, 4, 6, 16, 24, and 2)
Palmatier does not specifically disclose that the spacer has a lordotic angle of 12[Symbol font/0xB0] or less. However, Palmatier does disclose a ramp angle of 4-12[Symbol font/0xB0] (Fig. 3, ¶60 discloses that the angle of 116 is 4-30[Symbol font/0xB0]) restoring a small lordosis in the vertebrae (Figs. 5 and 16, ¶s 37, 70, and 75). 
Palmatier discloses that the ramp angle and thereby the lordotic angle of the spacer needs to be optimized to drive lordosis as the intervertebral spacer is expanded to restore lordosis in the vertebrae (¶s 37, 70, and 75). As seen in Figs. 3, 4, 15, and 16, the lordotic angle of the spacer does restore lordosis in the vertebrae and as such the lordotic angle of the spacer is a result effect variable in that changing the angle changes the restored lordosis in the vertebrae.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the spacer lordotic angle as disclosed by Palmatier is 12[Symbol font/0xB0] or less as a matter of routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A). and one would have been so motivated to correct and restore a corresponding vertebral lordosis.

As to claims 4 and 5, Palmatier discloses the invention of claim 1 as well as that the first endplate includes a pair of ear portions (left portions of 846 as shown in Figs. 22-26). 
Palmatier does not disclose that each of the ear portions has an aperture through which the link is coupled, but instead discloses that the ear portions comprise pin (908) that extends through an aperture (906) by which the link and ear portions are coupled (Figs. 24-26, ¶108). As to claim 5, Palmatier does not disclose that a pivot pin of the link passes through each of the apertures to pivotally couple the first endplate to the link, but instead discloses that a pivot pin (908) of the ear portions (¶108) passes through an aperture (906) of the link to pivotally couple the first endplate to the link (Figs. 24-26, ¶108).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pin and aperture as disclosed by Palmatier to be on the link and ear portions respectively, since a mere reversal of the essential working parts of a device involves only routine skill in the art and the reversal of a pin-slot interface would predictably provide the same function. As a result, as to claim 4, the combination of Palmatier discloses that the first endplate includes a pair of ear portions (left portions of 846 as shown in Figs. 22-26), wherein each of the ear portions has an aperture (906s) through which the link is coupled (¶108). As to claim 5, the combination of Palmatier discloses that a pivot pin (908) of the link passes through each of the apertures to pivotally couple the first endplate to the link (Figs. 24-26, ¶108).  

As to claim 6, Palmatier discloses the invention of claim 1 the link comprises a body portion (Figs. 24-26). 
Palmatier does not disclose that the body portion having endplate engaging projections at one end, but instead discloses that the first endplate comprises pin (908) that extends through an aperture (906) at one end of the link by which the link and ear portions are coupled (Figs. 24-26, ¶108). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pin and aperture as disclosed by Palmatier to be on the link and endplate respectively, since a mere reversal of the essential working parts of a device involves only routine skill in the art and the reversal of a pin-slot interface would predictably provide the same function. As a result, as to claim 6, the combination of Palmatier discloses that the link comprises a body portion (Figs. 24-26) having endplate engaging projections (908s) at one end (Figs. 24-26).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmatier in view of Wagner et al. (US 2014/0236296, hereinafter “Wagner”).
As to claim 13, Palmatier discloses the invention of claim 1.
Palmatier is silent to the first endplate is curved along a substantial portion of its length. 
Wagner teaches a similar spacer (Figs. 21 and 22, ¶98) having: a frame (50, 55) having a ramped surface (shown in Figs. 10 and 11 for an alternate embodiment); a first endplate (35) having a ramped surface (shown in Figs. 2, 10, and 11 for an alternate embodiment) in contact with the ramped surface of the frame (shown in Figs. 10 and 11 for an alternate embodiment), whereby when the first endplate moves relative to the frame in a direction along the longitudinal axis of the frame, the ramped surface of the first endplate interacts with the ramped surface of the frame to move the first end plate vertically away from the frame to open the intervertebral spacer (shown in Figs. 10 and 11 for an alternate embodiment); a second endplate (40); a link (30); and an actuating screw (45) connected to the link and capable of moving the link longitudinally (shown in Figs. 10 and 11 for an alternate embodiment); wherein the first endplate is curved along a substantial portion of its length (Figs. 21 and 22).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the spacer shape as disclosed by Palmatier to be curved as taught by Wagner in order to accommodate the curved cross-section of the vertebral perimeter (Wagner ¶s 98 and 99) and facilitate insertion of the implant between adjacent vertebrae (Wagner ¶99). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmatier in view of Varela (US 2011/0172774).
As to claim 14, Palmatier discloses the invention of claim 1.
Palmatier is silent to the first endplate and the frame form a sliding flanged connection therebetween. 
Varela teaches a similar spacer (10) having: a frame (26) having a ramped surface (Figs. 2, 3, 6, 8, 10a, 10d, and 11-13, ¶35); a first endplate (12) having a ramped surface (28) in contact with the ramped surface of the frame Figs. 2, 3, 6, 8, 10a, 10d, and 11-13, ¶35), whereby when the first endplate moves relative to the frame in a direction along the longitudinal axis of the frame, the ramped surface of the first endplate interacts with the ramped surface of the frame to move the first end plate vertically away from the frame to open the intervertebral spacer (Figs. 2, 3, 6, 8, 10a, 10d, and 11-13, ¶35); a second endplate (14); a link (24); and an actuating screw (22); wherein the first endplate and the frame form a sliding flanged connection therebetween. (Figs. 2, 3, 6, 8, 10a, 10d, and 11-13, ¶35).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the ramped surface as disclosed by Palmatier have a sliding flanged shape as taught by Varela in order to securely couple the endplate ramp to the frame ramp (Varela ¶36) while allowing expansion/contraction of the first and second endplate towards/away from one another (Varela ¶41). 

Allowable Subject Matter
Claims 7-12, 15, 17, and 20 would be allowable if rewritten as suggested or consistent with the interpretation set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the base claim and any intervening claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775